Citation Nr: 1647330	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for a heart disability, originally claimed as chest pains.


3. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for a disability manifested by swelling of the feet.


4. Whether new and material evidence has been received to reopen a previously denied and final claim of service connection for a bilateral knee disability.


5. Entitlement to service connection for a low back disability.


6. Entitlement to service connection for a heart disability, originally claimed as chest pains.

7. Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1982 and from November 1982 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issues of entitlement to service connection for a heart disability, a low back disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


<CONTINUED ON NEXT PAGE>

FINDINGS OF FACT

1. Evidence associated with the claims file since the initial July 1996 denial of entitlement to service connection of a heart disability, originally claimed as chest pains, is both new and material within the meaning of 38 C.F.R. § 3.156(a).

2. Evidence associated with the claims file since the initial July 1996 denial of entitlement to service connection of a low back disability is both new and material within the meaning of 38 C.F.R. § 3.156(a).

3. Evidence associated with the claim file since the initial July 1996 denial of entitlement to service connection of a bilateral knee disability does not relate to an unestablished fact necessary to substantiate the claim and is redundant of evidence previously of record.  

4. Evidence associated with the claim file since the initial July 1996 denial of entitlement to service connection of a disability manifested by swelling of the feet does not relate to an unestablished fact necessary to substantiate the claim and is redundant of evidence previously of record.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the previously denied and final claim of service connection for a heart disability, initially claimed as chest pains.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been received to reopen the previously denied and final claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence has not been received to reopen the previously denied and final claim of service connection for a bilateral knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. New and material evidence has not been received to reopen the previously denied and final claim of service connection for a disability manifested by swelling of the feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in August 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claims of service connection for low back pain, a bilateral knee disability, swelling of the feet or a heart condition.  VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating those new and material evidence claims.  

Regarding the claims which the Board has determined below that new and material evidence has been submitted sufficient to reopen the previously denied and final claims, the duty to provide an examination is addressed in the associated remand.  

II. New and Material Evidence

In the instant matter, the Veteran seeks to reopen previously denied claims of service connection for a low back disability, a heart disability, a disability manifested by swelling of the feet, and a bilateral knee disability.

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  
In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In a July 1996 rating decision, the Veteran was denied service connection for low back pain, bilateral swelling of the feet, chest pains, and a bilateral knee condition.  In that decision, the RO denied service connection because the evidence of record at that time failed to show a confirmed diagnosis for any of the claimed disorders.  The Veteran did not appeal that decision and it subsequently became final.  

A. Heart Disability

Since the initial denial of service connection, additional VA medical records have been associated with the claims file which show ongoing complaints of chest pain and a present diagnosis of atrial fibrillation.  (See VBMS, Medical Treatment Records - Government Facility, 8/25/2010, pp. 1, 4).  

The Board finds that this evidence is new in that it was not of record at the time of the prior denial.  It is also material in that it addresses one of the reasons for which the Veteran was previously denied service connection, namely, a present diagnosis of a heart condition.  Accordingly, that claim is reopened.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

B. Low Back Pain

Since the initial denial of service connection for a low back disability, manifested by low back pain, a medical record has been submitted which shows that in January 1999, the Veteran presented with complaints of radiating lumbar pain at L4-L5.  (See VBMS, Medical Treatment Records - Government Facility, 8/25/2010, p. 40). 

The Board finds that this evidence is new in that it was not of record at the time of the prior denial.  It is also material in that it addresses one of the reasons for which the Veteran was previously denied service connection, namely, evidence of ongoing symptomatology of a lumbar spine disability.  At the very least, this evidence gives rise to the duty to assist in providing a VA examination.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C. Bilateral Knee disability

Since the prior denial, various medical records have been associated with the Veteran's claims file.  Unfortunately, a careful review of those records does not show any ongoing treatment for or diagnosis of a bilateral knee condition.  

The Board recognizes the Veteran's statements that he has ongoing knee pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (a lay person is competent to report observable symptomatology of an injury or illness).  However, the Board finds that this testimony is insufficient to reopen the claim.  Specifically, it was known at the time of the initial denial in 1996 that he suffered from knee pain.  That denial was explicitly based on the lack of a diagnosis associated with the reported knee pain.  Accordingly, that statement is redundant of evidence previous of record and therefore is not "material."  

In evaluating this claim, the Board has conducted an exhaustive search of the Veteran's claims file, but has not located any evidence which is both new and material that would allow it to reopen the previously denied and final claim for service connection for a bilateral knee disability.  Accordingly, the claim is not reopened.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




D. Swelling of the Feet

Since the prior denial, various medical records have been associated with the Veteran's claims file.  Unfortunately, a careful review of those records does not show any ongoing treatment for, or diagnosis of, a disability manifested by swelling of the feet.

The Board recognizes the Veteran's assertion that he has ongoing foot swelling.  Barr, 21 Vet. App. at 307-08.  However, the Board finds that this testimony is insufficient to reopen the claim.  Specifically, it was stated and known at the time of the initial denial in 1996 that he complained of such a disability.  That denial was explicitly based on the lack of a diagnosis associated with the reported swelling.  Accordingly, that statement is redundant of evidence previous of record and therefore is not material.  

In evaluating this claim, the Board has conducted a thorough search of the Veteran's claims file, but has not located any evidence which is both new and material that would allow it to reopen the previously denied and final claim for service connection for a disability manifested by swelling of the feet.  Accordingly, the claim is not reopened.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The petition to reopen the previously denied and final claim of service connection for a heart disability, originally claimed as chest pains, is granted.

The petition to reopen the previously denied and final claim of service connection for a low back disability is granted.

The petition to reopen the previously denied and final claim of service connection for a bilateral knee disability is denied.

The petition to reopen the previously denied and final claim of service connection for a disability manifested by swelling of the feet is denied.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim , but (A) contains competent lay or medical evidence of a current disability or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(i) (2015).

The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims of service connection for a heart disorder and hypertension, the Veteran has documented ongoing chest pains and a present diagnosis of atrial fibrillation.  He is also presently being treated for hypertension.  (See VBMS, Medical Treatment Records - Government Facility, 8/25/2010, p. 75).  A review of his service treatment records also show multiple complaints of chest pains.  His separation examination, conducted in December 1995, indicates heart trouble.  (See VBMS, STRs, 3/17/2016, pp. 1-5).  As such, a VA examination should be conducted that addresses whether either his present heart disability and/or hypertension had onset during active service or are otherwise etiologically related to any incident of active service.

Likewise, concerning the claim of service connection for a low back disability, the evidence suggests that the Veteran has been treated since separating from service for a low back disability, although no specific diagnosis has been given.  (See VBMS, Medical Treatment Records - Government Facility, 8/25/2010, p. 40).  His service treatment records show complaints of low back pain, and his separation physical examination, conducted in December 1995, also documents various complaints of back pain.  (See VBMS, STRs, 3/17/2016, pp. 1-5).  As such, the Veteran should be afforded a VA examination to assess whether he has a present disability associated with his low back pain and whether that disability is etiologically linked to any incident of active service.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional records or identify any outstanding private treatment records which may support his claims on appeal.  VA should make reasonable efforts to obtain any records identified by the Veteran.  

2. Schedule the Veteran for a VA examination in connection with his claims of service connection for hypertension and various other heart disabilities.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to complete the examination.  

The examiner should conduct any required testing and take a thorough history from the Veteran.  The examiner should then provide a diagnosis for any and all heart disabilities found, including, but not limited to hypertension and atrial fibrillation.  Thereafter, for each diagnosed disability, the examiner should state whether it is at least as likely as not that the disability had onset during active service, or is otherwise related to any incident of active service, to include his various complaints of chest pain and heart troubles.

Each opinion should be accompanied by a rationale, and be supported by citation to evidence in the record, known medical principles, and/or medical treatise evidence.

3. Schedule the Veteran for a VA examination in connection with his claim for a low back disability.  A complete copy of the record, including a copy of this remand, should be made available to the examiner selected to complete the examination.  

The examiner should conduct any required testing and take a thorough history from the Veteran.  The examiner should then provide a diagnosis for any low back disability found.  If no diagnosis is rendered, the examiner must provide an explanation for that opinion.  For each diagnosed low back disability, the examiner should state whether it is at least as likely as not that the disability had onset during active service or is otherwise etiologically linked to active service.  The examiner is reminded that the Veteran is competent to report observable symptomatology, such as pain.  

Each opinion rendered should be accompanied by a rationale, and be supported by citation to evidence in the record, known medical principles, and/or medical treatise evidence.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


